The opinion of the court was delivered by
Powers, J.
The defendant denied that he ever bought the hay, and the plaintiff only claimed a contract of sale at the defendant’s house in the fall of 1870.
The only^question in the case then was, whether the contract as the plaintiff claimed it was made at the time and place named. It is allowable, oftentimes, to show in evidencé preexisting and coA,emporaneous facts and circumstances attending the negotiations of parties in the making of their contracts, as such facts often throw light upon the disputed contract itself.
The offer in this case was to show a state of facts which existed, not at the time when, if ever, the contract was said to have been made, but afterwards. We see no ground upon which *44such evidence could be admitted. The obvious danger of admitting evidence of a party’s acts after he has entered into a contract, to enable him to escape from its obligations, is a satisfactory reason for ihe rule on the subject. Kimball v. Locke, 31 Vt. 683; Buzzell v. Willard, 44 Vt. 44; Way v. Holton, 46 Vt. 184.
Judgment affirmed.